Citation Nr: 1826078	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971, and from May 1975 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO in Houston, Texas granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent, effective September 6, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the rating and the effective date assigned for PTSD.  In April 2008, however, the RO issued a statement of the case (SOC) as to the claim for an earlier effective date, only, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the rating assigned following the award of service connection for PTSD, the Board has characterized the claim for a higher rating in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), as indicated on the title page.

In a September 2008 rating decision, the RO in Waco, Texas awarded a higher, initial 50 percent rating, effective April 21, 2006, for the Veteran's service-connected PTSD.  The RO also granted a temporary, 100 percent rating for a period of hospitalization over 21 days from January 3, 2007 to March 31, 2007 (see 38 C.F.R. § 4.29), and thereafter continued a 50 percent rating for PTSD from April 1, 2007.  The RO also granted another temporary, 100 percent rating for a period of hospitalization over 21 days from July 2, 2008 to August 31, 2008, and thereafter continued a 50 percent rating for PTSD from September 1, 2008.  In September 2008, the RO also issued a supplemental SOC (SSOC), reflecting the continued denial of the Veteran's earlier effective date claim, as well as the continuance of the ratings assigned for PTSD, as outlined above.

In a January 2009 rating decision (issued in February 2009), the RO in Waco, Texas increased the rating assigned for PTSD from 50 percent to 100 percent, effective July 2, 2008.  As, prior to July 2, 2008, higher ratings for this disability are assignable for the periods for which a temporary, total rating was not assigned, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD-now characterized to encompass the staged ratings assigned, as reflected on the title page-remains viable on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).  In January 2010, the RO issued an SSOC, reflecting the continued denial of the Veteran's earlier effective date claim.

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO in Houston, Texas.  A transcript of that hearing is of record.

In May 2011, the Board denied an effective date earlier than April 21, 2006 for the award of service connection for PTSD, but remanded the claim for an initial rating higher than 50 percent for PTSD for the periods during which a temporary, total rating had not been assigned to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for issuance of an SOC (see Manlincon v. West, 12 Vet. App. 238 (1999)) as well as for further development and adjudication.  An SOC as to the higher initial rating claim for PTSD was then issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2012.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record.

In February 2016, the Board expanded the appeal to include a claim for a TDIU due to PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)); granted a higher, initial 70 percent rating for PTSD, from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008 (the periods for which a temporary, total rating had not been assigned); granted a TDIU due to PTSD during the same time periods; and remanded the remaining claim for an initial rating higher than 70 percent for PTSD during the same time periods to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  Also, the Board found that a panel and additional hearing, pursuant to 38 U.S.C. § 7102(a) (2012), 38 C.F.R. § 19.3 (2017), and Arneson v. Shinseki, 24 Vet. App. 379 (2011), were not required to decide the remaining claim on appeal, as the issue of entitlement to a higher initial rating for PTSD for the periods in question had not been perfected at the time of the February 2011 Board hearing.  

In a November 2017 rating decision, the AOJ, inter alia, effectuated the Board's February 2016 decision, granting a 70 percent rating for PTSD and a TDIU due to PTSD, for the time periods at issue in this appeal.   Also in November 2017, after taking further action, the AOJ proceeded to deny the remaining matter on appeal (as reflected in a November 2017 SSOC), and returned the matter to the Board for further appellate consideration.

As for the matter of representation, the Veteran was previously represented by Texas Veterans Commission, as reflected in an April 2006 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, most recently, in October 2017, the Veteran executed another VA Form 21-22 naming Disabled American Veterans (DAV) as his representative; and in March 2018, DAV submitted written argument via a post-remand brief on behalf of the Veteran.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.
REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  Specifically, the record reflects that there are pertinent medical records outstanding.

In February 2016, the Board remanded the higher initial rating claim remaining on appeal to the AOJ for additional development, specifically to obtain complete, legible VA mental health records for the relevant periods on appeal (from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008).  In this regard, the medical records furnished by the Social Security Administration (SSA) in the claims file appeared to include copies of additional VA treatment records that had not been associated with claims file; but due to the poor quality of these copies, the additional VA treatment records were difficult to read, and the VA treatment records associated with the claims file therefore appeared to be incomplete.

On remand, the AOJ obtained legible records of VA mental health evaluation and/or treatment of the Veteran, dated from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008.  However, due to an error on the part of the Board in the February 2016 remand directive instructing the AOJ to obtain the VA mental health records, the AOJ only obtained records from the Central Texas Veterans Healthcare System (VHCS), as instructed.  Significantly though, the additional VA treatment records included with the medical records furnished by the SSA appeared to include not only treatment records from the Central Texas VHCS, but also from the VA Medical Center (VAMC) in Houston, Texas and the South Texas VHCS.  Additionally, the Board notes that the Veteran has previously indicated that, in and since April 2006, he received treatment and/or was hospitalized for his PTSD at the Audie L. Murphy VA Hospital in San Antonio, Texas, a facility of the South Texas VHCS, (see April 2006 VA Form 21-4138 and May 2006 VA Form 21-4142), however, treatment records from the South Texas HCS are not otherwise contained in the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, although the Board regrets the error, the Board finds that another remand is necessary to obtain outstanding VA treatment records.  Accordingly, on remand, the AOJ should obtain complete, legible mental health records from the Houston VAMC and the South Texas VHCS for the relevant appeal periods (from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008), following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and the record is complete, while this matter is on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging any further examination, or obtaining any further medical opinion) prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's PTSD-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate for the periods under consideration.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Houston VAMC and the South Texas VHCS complete, legible records of mental health evaluation and/or treatment of the Veteran, dated from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging any further examination, or obtaining any further medical opinion), adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether "staged rating" of the disability for any period(s) under consideration is appropriate).

6.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

